PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/321,024
Filing Date: 21 Dec 2016
Appellant(s): QVYJT, Fernando



__________________
Sandra L. Shaner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/4/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6, 20-29,31,37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (5324534) in view of Chang ( 2015/0181917), Dayley ( 6149959).
For claims 1,39, Stevens discloses a method for coating an ingestible item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and 
For claim 6, the marinade includes a viscosity stabilizer or binder to keep fine particulate in suspension.  
For claims 26-27, the vegetable is a root vegetable which is a potato.  
For claims 29,31, the claim is not limiting because claim 1 recites the alternative of a vegetable or a fruit.  If fruit is not selected, musa plant and banana or plantain are not limited.
Stevens does not disclose the particles are ground edible plant tissue with features consists of tissue as recited in claims 1,20, 36-39, the characteristics as in claims 21-24, the marinade having the viscosity as in claim 25, forming of strip as in claim 41 and baking wherein the product includes no added oil or fat as in claims 1 and 39.
Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise additional food additive including emulsifier. The plant powder is used as seasoning powder.  The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient.  The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  ( see paragraphs 0010,0016,0017,0019,0020,0024).
Dayley discloses a process for preparing potato products such as potato chips, cottage fries and French fries.  Dayley discloses that the potato slices can be cooked by frying, parfrying or baking.  For baking, Dayley discloses the cooking apparatus can comprise an oven.  Representative baking temperatures can be from about 315 to about 400 degrees F. ( see col. 2 lines 65-67, col. 7, lines 1-10)
. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Chang and Dayley as applied to claims 1,6,20-29,31,37-41 above, and further in view of Bakeev ( 2013/0178539).
Stevens in view of Chang and Dayley does not disclose mixture comprising cellulose.
Bakeeve et al disclose aqueous cellulose ether with improved thermal gel strength.  The blend can be used as a binder in a variety of different applications such as food products. ( see abstract)
Stevens discloses the mixture comprises a binder.  It would have been obvious to one skilled in the art to use cellulose as disclosed in Bakeeve because Bakeeve discloses the cellulose is used as binder in food product.  Using an alternative ingredient to perform the same function would have been obvious to one skilled in the art.
(2) Response to Argument
On page 5 of the appeal brief, appellant argues in contrast to the claimed method, Stevens blanches the uncooked potato slices.  Blanching is a type of cooking process; therefore, Stevens also does not disclose or suggest “coating said uncooked pieces with said mixture” as in claim 1.  This argument is not persuasive.  Claim 1 does not have any parameter defining “cooked” versus “uncooked”.  Stevens does not disclose blanching to cook the potato slices as the slices are cooked in subsequent processing step.  Cook and un-cook as a plain meaning to one skilled in the art is that a cooked product is ready for consumption without further cooking while an un-cooked product is not ready for consumption without further cooking.  Blanched potato slices are not ready for eating without further cooking.  Appellant does not have any definition in the instant specification to define uncooked piece versus cooked piece.  However, appellant does disclose in paragraph 99 of the instant specification 
On page 6 of the appeal brief, appellant argues that one of ordinary skill in the art would not have substituted parfrying in Stevens’ process for baking.  Appellant states Stevens discloses baking as an alternative to frying for reconstituting and finish cooking; nevertheless, Stevens explicitly discloses par-frying the marinaded potato slices in oil prior to freezing.  This argument is not persuasive.  The disclosure of Stevens is not restricted.  While Stevens discloses the desirability of par-frying to have an oil content of 1-14%, Stevens does not disclose the absolute necessity of par-frying. There is no disclosure that the strips can only be par-fried.  A 103 rejection must take into consideration the skill of one in the art.  Daley shows par-frying and baking are known cooking alternative for potato product.  Daley discloses on column 7 lines 7-10, “whether fried or baked, the moisture content of the dockered potato slices can be reduced to between about 1 and 12%”.  Thus, baking satisfies the requirement of Stevens that the potato strips lose moisture and increase the solids content.  The absorption of oil by “following cooking… the potato slices can be cooked, for other potato products such as cottage fried, the cooling apparatus can comprise a refrigerator or a freezer configured to cool the product to a freezing temperature”.  Dayley also discloses on column 7 lines 20-30 “following cooking and cooling,… reheating apparatus such as an oven, frying apparatus or microwave can be employed to reheat the product for consumption”.  The disclosure in Dayley clearly shows that the potato slices are expected to be successfully frozen, packaged and reconstituted whether they are fried or baked.
On page 7 of the appeal brief, appellant argues that the position taken in the office action oversimplifies the number of possible plant ingredients disclosed by Chang to focus only on those ground edible plant tissue recited in claimed without articulating any rationale for why one of skill in the art would select one of the tissues recited in claim 1 rather than one of the many other plant ingredients disclosed by Chang in paragraphs 0017-0033.  The examiner respectfully disagrees.  Chang discloses in paragraph 0017, “at least one plant ingredient is selected from the group consisting of flower, stem, fruit skin, vegetable skin, leaf, etc..”.  These are the same plant tissue as recited in claim 1.  Thus, there is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 11-12 of the appeal brief, appellant argues unexpected results as presented in the 2nd Qvyjt Declaration.  The declaration was already considered and was not found to be persuasive. Page 2 of the affidavit states snack chips were made from potatoes, green plantains, cassava, kale, apple and 
On page 12 of the appeal brief, appellant argues dependent claims 29 and 31 in that Stevens and Dayley are each silent regarding any fruit.  However, claims 29 and 31 are not limiting.  The claims 
On pages 14-18 of the appeal brief, appellant argues the rejection of independent claims 39-41.  The argument is the same as against independent claim 1.  Thus, the argument is not persuasive for the same reason against claim 1 as set forth above.
On page 19 of the appeal brief, appellant argues the rejection of claim 5.  Appellant argues Bakeev does not make up for the deficiencies of Stevens, Chang and Dayley.  While making the argument, appellant does not explain clearly why Bakeev does not make up for the deficiencies. Bakeeve et al disclose aqueous cellulose ether with improved thermal gel strength.  The blend can be used as a binder in a variety of different applications such as food products.  Stevens discloses the mixture comprises a binder.  It would have been obvious to one skilled in the art to use cellulose as disclosed in Bakeeve because Bakeeve discloses the cellulose is used as binder in food product.  Using an alternative ingredient to perform the same function would have been obvious to one skilled in the art.  Appellant does not argue why this position would not have been obvious. 
 Appellant argues the combination of Stevens, Chang, Dayley and Bakeev fails to teach or suggest the following limitations of claim 1: 
 mixture comprising ground edible plant tissue, wherein said ground edible plant tissue consists of peel from a plant root or a plant tuber; plant stem tissue; plant leaf tissue; plant flower tissue; fruit peel; or a combination thereof,
 coating a cut uncooked piece of the ingestible item with a mixture comprising ground edible plant tissue, 
baking the coated piece to form a product with a baked coating, wherein said baked coating creates an external texture on a surface of said product, and wherein the product includes no added oil or fat.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793               
                                                                                                                                                                                         /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.